DETAILED ACTION
This action is a response to an amendment filed on 4/20/22 in which claims 1-15, 18  and 20-22 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Withdrawn due to amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 8-10, 14 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (Pub. No.: 2019/0045554), herein Ye and Shin et al. (2010/0254333), herein Shin.

	As to claim 1, Ye teaches a method of operating a network infrastructure equipment in a wireless telecommunications system to support first and second random access procedures, wherein an amount of data for an uplink message of the second random access procedure is different from an amount of data for a corresponding uplink message of the first random access procedure, and wherein the method comprises: 
	transmitting a scheduling message comprising an indication of a first set of radio resources to be used for a random access procedure message for the first random access procedure (Ye [0042] In some embodiments, the indication of support of EDT may be based on at least one of higher layer signaling, PRACH resources, [0043] higher layer signaling may be used to indicate whether the AN supports EDT signaling may include a system information (SI) message, such as master information block (MIB), system information block 1 (SIB1), or system information block 2 (SIB2). Explicit indication may be carried in the SI message. For example, one bit in the SI message may be used to indicate whether the AN supports the EDT[0045] In an embodiment, the PRACH resources/PRACH sequences are divided into different partitions, and one or more partitions of the PRACH resources/PRACH sequences are configured to support the EDT);
	 determining a second set of radio resources to be used for a random access procedure message for the second random access procedure, wherein the second set of radio resources is related to the first set of radio resources by a predefined relationship (Ye [0045] In an embodiment, the PRACH resources/PRACH sequences are divided into different partitions, and one or more partitions of the PRACH resources/PRACH sequences are configured to support the EDT. For example, besides the PRACH resources/sequences configured for a legacy random access procedure which does not support the EDT, e.g., in Release 13, other sets of PRACH resources/sequences may be configured to indicate the support of EDT in Msg2/Msg3/Msg4) 
 and 
	performing random access procedure, monitoring for a random access procedure message on both the first set of radio resources and the second set of radio resources (Ye [0078] the size of the UL grant in the random access procedure with EDT is different from that of the UL grant in the legacy random access procedure without EDT, in a MAC PDU, all the RARs corresponding to legacy random access procedure without EDT may be sent first (first set), after which the RARs corresponding to Msg3 with EDT (whose size may be different from legacy RAR due to different size of UL grant) may follow (second set))
	Ye does not teach
	Common scheduling message comprising at least an indication of a first set of radio resources 	For a first random access 
	Based on the common scheduling determine a second set of radio resources
	
	However Shin does teach
	Common scheduling message comprising at least an indication of a first set of radio resources 	(Shin claim 4 transmit each scheduling information by using different common scheduling identifiers for distinguishing radio resources)
	For a first random access (Shin claim 4 for transmitting the random access response information)
	Based on the common scheduling determine a second set of radio resources (Shin claim 4 transmit each scheduling information by using different common scheduling identifiers for distinguishing radio resources)
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Ye with Shin, because Shin teaches us transmitting the random access response information configured by the non-contention-based response information or the contention-based response information for each of one or more terminals, when determining to transmit by separate radio resources (how to transmit different types of information in different resources in a random access procedure) (Claim 4 Shin)

	As to claim 15, Ye teaches a network infrastructure equipment for use in a wireless telecommunications system to support first and second random access procedures, wherein an amount of data for an uplink message of the second random access procedure is different from an amount of data for a corresponding uplink message of the first random access procedure, wherein the network infrastructure equipment comprises controller circuitry and transceiver circuitry configured such that the network infrastructure equipment is operable to: 
	transmit a scheduling message comprising an indication of a first set of radio resources to be used for a random access procedure message for the first random access procedure (Ye [0042] In some embodiments, the indication of support of EDT may be based on at least one of higher layer signaling, PRACH resources, [0043] higher layer signaling may be used to indicate whether the AN supports EDT signaling may include a system information (SI) message, such as master information block (MIB), system information block 1 (SIB1), or system information block 2 (SIB2). Explicit indication may be carried in the SI message. For example, one bit in the SI message may be used to indicate whether the AN supports the EDT[0045] In an embodiment, the PRACH resources/PRACH sequences are divided into different partitions, and one or more partitions of the PRACH resources/PRACH sequences are configured to support the EDT);
 6Docket No. 14726US01 
	Preliminary Amendmentdetermine a second set of radio resources to be used for a random access procedure message for the second random access procedure, wherein the second set of radio resources is related to the first set of radio resources by a predefined relationship (Ye [0045] In an embodiment, the PRACH resources/PRACH sequences are divided into different partitions, and one or more partitions of the PRACH resources/PRACH sequences are configured to support the EDT. For example, besides the PRACH resources/sequences configured for a legacy random access procedure which does not support the EDT, e.g., in Release 13, other sets of PRACH resources/sequences may be configured to indicate the support of EDT in Msg2/Msg3/Msg4)  and
	 monitor for a random access procedure message on both the first set of radio resources and the second set of radio resources (Ye [0078] the size of the UL grant in the random access procedure with EDT is different from that of the UL grant in the legacy random access procedure without EDT, in a MAC PDU, all the RARs corresponding to legacy random access procedure without EDT may be sent first (first set), after which the RARs corresponding to Msg3 with EDT (whose size may be different from legacy RAR due to different size of UL grant) may follow (second set))
  	Ye does not teach
	Common scheduling message comprising at least an indication of a first set of radio resources 	For a first random access 
	Based on the common scheduling determine a second set of radio resources
	
	However Shin does teach
	Common scheduling message comprising at least an indication of a first set of radio resources 	(Shin claim 4 transmit each scheduling information by using different common scheduling identifiers for distinguishing radio resources)
	For a first random access (Shin claim 4 for transmitting the random access response information)
	Based on the common scheduling determine a second set of radio resources (Shin claim 4 transmit each scheduling information by using different common scheduling identifiers for distinguishing radio resources)
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Ye with Shin, for the same reasons stated in claim 1.
  
	As to claim 18, Ye teaches a terminal device for use in a wireless telecommunications system that supports first and second random access procedures, wherein an amount of data for an uplink message of the second random access procedure is different from an amount of data for a corresponding uplink message of the first random access procedure, wherein the terminal device comprises controller circuitry and transceiver circuitry configured such that the terminal device is operable to: 
	receive a scheduling message comprising an indication of a first set of radio resources to be used for a random access procedure message for the first random access procedure (Ye [0042] In some embodiments, the indication of support of EDT may be based on at least one of higher layer signaling, PRACH resources, [0043] higher layer signaling may be used to indicate whether the AN supports EDT signaling may include a system information (SI) message, such as master information block (MIB), system information block 1 (SIB1), or system information block 2 (SIB2). Explicit indication may be carried in the SI message. For example, one bit in the SI message may be used to indicate whether the AN supports the EDT[0045] In an embodiment, the PRACH resources/PRACH sequences are divided into different partitions, and one or more partitions of the PRACH resources/PRACH sequences are configured to support the EDT);
 
	determine a second set of radio resources to be used for a random access procedure message for the second random access procedure, wherein the second set of radio resources is related to the first set of radio resources by a predefined relationship (Ye [0045] In an embodiment, the PRACH resources/PRACH sequences are divided into different partitions, and one or more partitions of the PRACH resources/PRACH sequences are configured to support the EDT. For example, besides the PRACH resources/sequences configured for a legacy random access procedure which does not support the EDT, e.g., in Release 13, other sets of PRACH resources/sequences may be configured to indicate the support of EDT in Msg2/Msg3/Msg4)  and 
	transmit a random access procedure message using the second set of radio resources (Ye [0078] the size of the UL grant in the random access procedure with EDT is different from that of the UL grant in the legacy random access procedure without EDT, in a MAC PDU, all the RARs corresponding to legacy random access procedure without EDT may be sent first (first set), after which the RARs corresponding to Msg3 with EDT (whose size may be different from legacy RAR due to different size of UL grant) may follow (second set))

	Ye does not teach
	Common scheduling message comprising at least an indication of a first set of radio resources 	For a first random access 
	Based on the common scheduling determine a second set of radio resources
	
	However Shin does teach
	Common scheduling message comprising at least an indication of a first set of radio resources 	(Shin claim 4 transmit each scheduling information by using different common scheduling identifiers for distinguishing radio resources)
	For a first random access (Shin claim 4 for transmitting the random access response information)
	Based on the common scheduling determine a second set of radio resources (Shin claim 4 transmit each scheduling information by using different common scheduling identifiers for distinguishing radio resources)
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Ye with Shin, for the same reasons stated in claim 1.


	As to claim 2, the combination of Ye and Shin teach the method of claim 1, wherein the predefined relationship is such that radio resources comprising the second set of radio resources are offset in frequency from corresponding radio resources comprising the first set of radio resourceses (Ye [0048] the PRACH frequency resources for UEs supporting EDT may be not overlapped (offset) with other PRACH frequency resources for UEs not supporting EDT)

	As to claim 3, the combination of Ye and Shin teach the method of claim 2, wherein the predefined relationship is such that the radio resources comprising the second set of radio resources are offset in frequency from the corresponding radio resources comprising the first set of radio resources by a predefined fixed offset (Ye [0047] a dedicated (predefined) set of PRACH time resources and/or PRACH frequency resources may be configured to indicate that the UE supports EDT in Msg3. [0048] the PRACH frequency resources for UEs supporting EDT may be not overlapped (offset) with other PRACH frequency resources for UEs not supporting EDT)

	As to claim 7, the combination of Ye and Shin teach the method of claim 1, wherein the predefined relationship is such that radio resources comprising the second set of radio resources are offset in time from corresponding radio resources comprising the first set of radio resources (Ye [0048] As mentioned above, the partitioning in resources may be either in time domain only, or frequency domain only, or in both time and frequency domain. For example, if resource partitioning is used only in time domain, the PRACH resources for UEs supporting EDT may be not overlapped with the PRACH resources for UEs not supporting EDT)

	As to claim 8, the combination of Ye and Shin teach the method of claim 1, wherein one of the first and second sets of radio resources comprises more radio resources than the other of the first and second sets of radio resources (Ye [0079] Alternatively, in an embodiment where the size of the UL grant in the random access procedure with EDT is different from that of the UL grant in the legacy random access procedure without EDT, the resources for PRACH are separated among UEs supporting EDT and UEs not supporting EDT)

	As to claim 9, the combination of Ye and Shin teach the method of claim 1, wherein the first random access procedures comprises a first series of random access procedure messages and the second random access procedure comprises a second series of random access procedure messages, wherein each series of random access procedure messages comprises a random access request message received by the network infrastructure equipment from a terminal device, 
a random access response message transmitted from the network infrastructure equipment to the terminal device in response to receiving the first random access request message, and a message three received by the network infrastructure equipment from the terminal device using radio resources allocated in the first random access response message (Ye Fig. 2 Msg 1 (request), Msg 2 (response) and Msg 3)

	As to claim 10, the combination of Ye and Shin teach the method of claim 9, wherein the message three of the second random access procedure is the uplink message of the second random access procedure having an amount of 5Docket No. 14726US01 Preliminary Amendment data which is different to an amount of data for the corresponding uplink message of the first random access procedure, the corresponding uplink message of the first random access procedure being the message three of the first random access procedure (Ye [0078] Msg3 with EDT (whose size may be different from legacy RAR due to different size of UL grant) )

	As to claim 14, the combination of Ye and Shin teach the method of claim 9, wherein the scheduling message comprises an indication the scheduling message applies for the second random access procedure as well as for the first random access procedure (Ye [0061] In some embodiments, the reserved bit in the RAR, e.g., the bit "R", may be used to indicate whether the UL grant is used for scheduling of EDT or the UE have to fall back to the legacy random access procedure without EDT (bit applies to both). For example, R=0 may indicate the fall back operation and R=1 may indicate the scheduling of EDT, or vice versa) 
	As to claim 22, the combination of Ye and Shin teach the method of claim 1, wherein the predefined relationship is based on mapping the first set of radio resources to the second set of radio resources (Ye [0047] a dedicated (predefined) set of PRACH time resources and/or PRACH frequency resources may be configured to indicate that the UE supports EDT in Msg3. [0048] the PRACH frequency resources for UEs supporting EDT may be not overlapped (offset) with other PRACH frequency resources for UEs not supporting EDT (offset used to map)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye, Shin and MediaTek, NPL: On NB-Iot EDT indication via PRACH, herein MediaTek.

	As to claim 4, the combination of Ye and Shin teach the method of claim 2, 

	Ye nor Shin teach 

	wherein the predefined relationship is such that the radio resources comprising the second set of radio resources are offset in frequency from the corresponding radio resources comprising the first set of radio resources by a frequency offset derived from differences between frequencies for the radio resources comprising the first set of radio resources and a predefined fixed frequency

	However MediaTek does teach

	wherein the predefined relationship is such that the radio resources comprising the second set of radio resources are offset in frequency from the corresponding radio resources comprising the first set of radio resources by a frequency offset derived from differences between frequencies for the radio resources comprising the first set of radio resources and a predefined fixed frequency (MediaTek Fig. 1 and page 2 section 3 last paragraph the frequency parameter nprach-SubcarrierMSG3-range start can be set to 0 and nprach-NumCBRA-StartSubcarriers set to n48 to indicate no overlapping (differences between frequencies and predefined fixed frequency)


	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ye and Shin with MediaTek, because MediaTek provides a solution that has sufficient RACH resource pool size to not have fragmentation problmes and is backwards compatible (MediaTek section 3 first paragraph)


	As to claim 5, the combination of Ye, Shin and MediaTek teach the method of claim 2, wherein the predefined relationship is such that radio resources in a first subset of the second set of radio resources are offset in frequency from corresponding radio resources in a first subset of the first set of radio resources by a first frequency offset and radio resources in a second subset of the second set of radio resources are offset in frequency from corresponding radio resources in a second subset of the first set of radio resources by a second frequency offset, wherein the first and second frequency offsets have a same magnitude and are in different directions (MediaTek Fig. 1 Legacy CE 0 and EDT CE 0, 12 subcarriers, 4 rep, periodicity 40, each separated by the same magnitude (difference between frequencies), different directions (defined to be in different directions))

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ye and Shin with MediaTek for the same reasons stated in claim 4.


	As to claim 6, the combination of Ye and Shin with MediaTek teach the method of claim 5, wherein the magnitude of the first and second frequency corresponds with a difference between the frequencies for radio resources in the first subset of the first set of radio resources and the frequencies for radio resources in the second subset of the first set of radio resources (MediaTek Fig. 1 Legacy CE 0 and EDT CE 0, 12 subcarriers, 4 rep, periodicity 40, each separated by the same magnitude (difference between frequencies), different directions (defined to be in different directions))

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ye and Shin with MediaTek for the same reasons stated in claim 4.

	As to claim 11, the combination of Ye, Shin and MediaTek teach the method of claim 9, wherein the common scheduling message comprises the random access response message for both the first and second random access procedures and the first set of radio resources are for use for the message three of the first random access procedure and the second set of radio resources are for use for the message three of the second random access procedure (Ye Fig. 2 Msg 2 (response) and MediaTek page 2 last paragraph pool of resources is separated for legacy and EDT, frequency parameter nprach-subcarrierMSG3-range start can be set to zero and nprach-numCBRA-startsubcarriers set to n48 to indicated no overlapping (resources used for msg3 for first and second set of radio resources (Shin claim 4 transmit each scheduling information by using different common scheduling identifiers for distinguishing radio resources)


It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ye and Shin with MediaTek for the same reasons stated in claim 4.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye and 
Fujishiro et al. (Pub. No.: 2020/0187245), herein Fujishiro.


	As to claim 12, The combination of Ye and Shin teach the method of claim 9, 

	Common scheduling message (Shin claim 4 transmit each scheduling information by using different common scheduling identifiers for distinguishing radio resources)

	Ye nor Shin teach

	wherein the common scheduling message comprises a request for a retransmission of the message three for both the first and second random access procedures and the first set of radio resources are for use for a retransmission of the message three of the first random access procedure and the second set of radio resources are for use for a retransmission of the message three of the second random access procedure
	
	


	However Fujishiro does teach

	wherein the scheduling message comprises a request for a retransmission of the message three for both the first and second random access procedures and the first set of radio resources are for use for a retransmission of the message three of the first random access procedure and the second set of radio resources are for use for a retransmission of the message three of the second random access procedure (Fujishiro [0271] HARQ NACK (retransmission request) and the UE performs Msg3 retransmission)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Ye and Shin with Fujishiro because Fujishiro teaches us [0271] The UE 100 may continue the operation of the second timer without resuming (reactivating) the second timer when performing the Msg3 retransmission by the HARQ after activating the second timer. Thereby, it is possible to avoid a mismatch between the TCP ACK waiting time set by the higher layer based on the round trip time and the Msg4 waiting time set by the access layer. [0272] a first timer is for the random access procedure with early data transmission and the second timer is for the random access procedure without the early data transmission)


As to claim 13, the combination of Ye, Shin and Fujishiro teach the method of claim 12, wherein the second set of radio resources comprises an amount of radio resources sufficient for communicating an additional amount of uplink data for the second random access procedure compared to the first random access procedure (Ye [0045] PRACH resources/sequences may be configured to indicate the support of EDT in Msg2/Msg3/Msg4)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ye and Shin with Fujishiro for the same reasons stated in claim 12.

Allowable Subject Matter
Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880. The examiner can normally be reached 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467